Case 1:17-cv-02452-RDM Document 47-1 Filed 09/06/19 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

LORI SHEM-TOV,
Plaintiff,
VS. Civil Action No. 17¢v2452 (RDM)
DEPARTMENT OF JUSTICE, ef al.,

Defendants.

 

 

DEFENDANT’S RESPONSE TO PLAINTIFF’S
STATEMENT OF MATERIAL FACT
AS TO WHICH THERE IS NO DISPUTE

Pursuant to Federal Civil Procedure Rule 56 and Local Civil Rule 7(h), the
Defendants INTERPOL Washington and the Department of Homeland Security
(“DHS”), through Immigration and Customs Enforcement (“ICE”), by and through
counsel, responds to Plaintiff's Statement of Material Fact as to Which There is No
Dispute, located at J 18 of Plaintiff's Response to Defendants’ Motion for
Summary Judgment (ECF No. 41):

I. DEFENDANT’S STATEMENT OF GENUINE ISSUES

Pursuant to the Local Civil Rules, a party opposing a motion for summary
judgment must provide “a separate concise statement of genuine issues setting forth
all material facts as to which it is contended there exists a genuine issue necessary

to be litigated, which shall include references to the parts of the record relied on to

support the statement.” LCvR 7(h). In the present matter, however, Defendants do

 
Case 1:17-cv-02452-RDM Document 47-1 Filed 09/06/19 Page 2 of 5

not contend that any genuine issues of material fact exist, and so have moved for
summary judgment on their behalf. Defendants’ Motion for Summary Judgment
and the Statement of Material Facts Not in Genuine Dispute, ECF No. 34.

II. RESPONSE TO PLAINTIFF’S STATEMENT OF FACTS NOTIN
DISPUTE

Under the Rules governing summary judgment motions, all facts and
evidence submitted to the Court must be admissible in evidence. Fed. R. Civ. P.
56(c)(2). In opposition to Plaintiff's motion for summary judgment, Defendants
contend that Plaintiff failed to provide facts as would be admissible in evidence.
See Laningham v. U.S. Navy, 813 F.2d 1236, 1242 (D.C.Cir.1987) (per curiam)
(only if the moving party satisfies his burden is the non-moving party “required to
provide evidence that would permit a reasonable jury to find” in its favor) (citing
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Specifically, Plaintiff has
failed to present any facts contained in Paragraphs c, d, f, g, i, andj of her
Statement of Facts in a form that would be admissible at a trial. Having failed to
demonstrate by admissible and relevant facts that she is entitled to summary
judgment as a matter of law, the Court should deny Plaintiff's Cross-Motion, and
enter judgment in favor of Defendants.

Defendants specifically address Plaintiff's Statement of Material Facts as

follows:

 
Case 1:17-cv-02452-RDM Document 47-1 Filed 09/06/19 Page 3 of 5

a. Defendants admit that Plaintiff writes blogs, but denies that her blogs
actually criticize “governmental corruption in child welfare procedures.”

b. Admit that the server that hosts Plaintiff's blogs are located in the United
States and are subject to the laws and protections of the United States.

c. Denied.

d. Defendants admit that Plaintiff was arrested and indicted, but deny that
Plaintiff’s arrest or indictment were a result of the “Defendants handing
said documents over to Israeli prosecutors.” Notably, Plaintiff states in
her declaration that she was arrested on February 27, 2017, and indicted
on April 6, 2017. Plaintiff Decl. at § 9. Plaintiff further states, however,
that the information obtained by the United States pursuant to the Israeli
MLAT request was transferred to the Israeli prosecutors on September
20, 2017 — over six months after the indictment. Jd.

e. Defendants are without information to admit or deny that Plaintiff “sat in
prison for over two years . . . until the Israeli Supreme Court ordered the
prosecutors to release her on bail until the end of her trial.” Defendants
deny that Plaintiff was held as a “political prisoner.”

f. Denied. The law enforcement matter regarding Plaintiffs criminal
charges in Israel are still ongoing. See Plaintiff Decl. at {5 (the trial in

Israel is set to begin November 1, 2019).

 
Case 1:17-cv-02452-RDM Document 47-1 Filed 09/06/19 Page 4 of 5

g. Denied.

h. Admitted.

i.

j.

Denied.
Paragraph j is vague and confusing. To the extent that a response is

required, denied.

k. Denied. Plaintiff confuses the Defendants in this summary judgment

matter with the Department of Justice Criminal Division (“DOJ Criminal
Division”), who is currently locating and processing “Under Seal”
documents pursuant to the requirements of Morgan v. U.S. Department of
Justice, 923 F.2d 195, 197-98 (D.C. Cir. 1991) and Borda v. U.S.
Department of Justice, 306 F. Supp. 3d 306, 315-16 (D.D.C. 2018).
Defendants do not know the number of pages being processed by the

DOJ Criminal Division, but netther those documents nor the DOJ
Criminal Division are subject to the pending summary judgment
proceedings.

Admitted as to Defendants INTERPOL Washington and ICE only. See

Minute Order of the Court dated August 9, 2019.

 
Case 1:17-cv-02452-RDM Document 47-1 Filed 09/06/19 Page 5of5

    
 
 

United States LEA Z
DANIEL F. VAN HORN. D.C. Bar #424092

Chief, Civil Division

/s/ Darrell C. rity, QA CL 7

By: DARRELL C. VALDEZ Z\D.C. Bar 0232
Assistant United States Attorn
555 Fourth Street, N.W., Room E-4216
Washington, D.C. 20530
(202)252-2507
Darrell. Valdez@usdo}.gov

   
 

 
